Case 8:18-cv-01654-JLS-SS Document 14-5 Filed 12/20/18 Page 1 of 1 Page ID #:84



1700 G Street NW
Washington, DC 20552




 December 7, 2018

 Via Email and U.S. Mail

 Mr. Scott Kohn
 2618 San Miguel #1830
 Newport Beach, CA 92660
 Scottkohn88@yahoo.com

 Re:      Bureau of Consumer Financial Protection v. Future Income Payments et al.,
          SACV18-01654 JLS (SSx) (C.D. Cal.)

 Dear Mr. Kohn:

 We are contacting you about the lawsuit the Bureau of Consumer Financial Protection
 filed against Future Income Payments, LLC, you, and other affiliated entities, on
 September 13, 2018, in the Central District of California. You waived service of the
 summons on October 18, 2018, and were required to answer the complaint or file a
 motion, under Federal Rule of Civil Procedure (FRCP) 12, by November 19, 2018. You
 have not answered the complaint or filed a Rule 12 motion within the required time.

 We would like to know whether and how you intend to respond. If we do not hear from
 you by 5 p.m. Pacific Time on Friday, December 14, 2018, we intend to apply, pursuant
 to FRCP 55(a), for a clerk’s entry of default and, later, to move for default judgment
 against all defendants named in the complaint.

 If you have any questions, please do not hesitate to contact me at (415) 645-6615 or
 alanna.carbis@cfpb.gov.

 Sincerely,
 Alanna B. Carbis Digitally signed by Alanna B. Carbis
                  Date: 2018.12.07 11:32:29 -08'00'


 Alanna B. Carbis
 Enforcement Attorney




 consumerfinance.gov
